Case 0:21-cv-60388-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.:

  VICTOR GEORGE HANSON, et al.,

                Plaintiffs,
  v.

  STEPPING STONE STAFFING LLC, et al.,

              Defendants.
  __________________________________/

                                             COMPLAINT
                                         {Jury Trial Demanded}

         Plaintiffs, VICTOR GEORGE HANSON, ALCE LYNNS, VASHTI MARIE BOYNES,

  JIMMEIAL      LEANN         FINKLIN,     LATOYA     REENE      CARROLL,        DARRYL    KARL

  CUNNINGHAM, JR., PATRICIA THERESE HERCULES, KAYLA ALEXIS HERCULES,

  FREDRICK LAMONT NELSON BRYANT, JR., NICOLE ODESSA SMITH, and

  FREDREYAUNNA LITRIS TIANNA BRYANT bring this action against Defendants, STEPPING

  STONE STAFFING LLC, AYO A. STONE, and ALEXANDER T. STONE, pursuant to the Fair

  Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and allege as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiffs were residents of the State of Florida and

  “employees” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Plaintiff VICTOR GEORGE HANSON engaged in interstate

  commerce on a regular and recurring basis within the meaning of the FLSA including but not

  limited to interstate communication with Defendants.

  4.     Plaintiffs performed work in Broward County, Florida.
Case 0:21-cv-60388-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 2 of 5




  5.     At all times material hereto, Defendant, STEPPING STONE STAFFING LLC, was a

  foreign profit corporation engaged in business in South Florida, engaged in commerce in the field

  of security guard services, at all times material hereto was the “employer” of Plaintiffs as that term

  is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.

  6.     Defendant, AYO A. STONE, is a resident of Georgia and was, and now is, a manager of

  Defendant, STEPPING STONE STAFFING LLC, controlled Plaintiffs’ duties, hours worked, and

  compensation, and managed the day-to-day operations of STEPPING STONE STAFFING LLC.

  Accordingly, AYO A. STONE was and is an “employer” of the Plaintiffs within the meaning of 29

  U.S.C. §203(d).

  7.     Defendant, ALEXANDER T. STONE, is a resident of a Georgia and was, and now is, a

  manager of Defendant, STEPPING STONE STAFFING LLC, controlled Plaintiffs’ duties, hours

  worked, and compensation, and managed the day-to-day operations of STEPPING STONE

  STAFFING LLC. Accordingly, ALEXANDER T. STONE was and is an “employer” of the

  Plaintiffs within the meaning of 29 U.S.C. §203(d).

  8.     Two or more of Defendants’ employees handled tools, supplies, and equipment

  manufactured outside Florida in furtherance of their business, including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  9.     Plaintiff VICTOR GEORGE HANSON worked for Defendants as a assistant director.

  10.    Plaintiff ALCE LYNNS worked for Defendants as a supervisor.

  11.    Plaintiff VASHTI MARIE Boynes worked for Defendants as a security guard.

  12.    Plaintiff JIMMEIAL LEANN FINKLIN worked for Defendants as a security guard.

  13.    Plaintiff LATOYA REENE CARROLL worked for Defendants as a security guard.
Case 0:21-cv-60388-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 3 of 5




  14.      Plaintiff DARRYL KARL CUNNINGHAM, JR. worked for Defendants as a security

  guard.

  15.      Plaintiff PATRICIA THERESE HERCULES worked for Defendants as a security guard.

  16.      Plaintiff KAYLA ALEXIS HERCULES worked for Defendants as a security guard.

  17.      Plaintiff FREDRICK LAMONT NELSON BRYANT, JR. worked for Defendants as a

  security guard.

  18.      Plaintiff NICOLE ODESSA SMITH worked for Defendants as a security guard.

  19.      Plaintiff FREDREYAUNNA LITRIS TIANNA BRYANT worked for Defendants as a

  security guard.

  20.      Defendants failed to pay Plaintiffs VICTOR GEORGE HANSON, ALCE LYNNS,

  VASHTI MARIE BOYNES, JIMMEIAL LEANN FINKLIN, LATOYA REENE CARROLL,

  DARRYL KARL CUNNINGHAM, JR., PATRICIA THERESE HERCULES, KAYLA ALEXIS

  HERCULES, FREDRICK LAMONT NELSON BRYANT, JR., NICOLE ODESSA SMITH, and

  FREDREYAUNNA LITRIS TIANNA BRYANT their full and proper minimum wages.

  21.      Defendants failed to pay Plaintiffs VICTOR GEORGE HANSON, ALCE LYNNS,

  VASHTI MARIE BOYNES, JIMMEIAL LEANN FINKLIN, LATOYA REENE CARROLL,

  DARRYL KARL CUNNINGHAM, JR., PATRICIA THERESE HERCULES, and KAYLA

  ALEXIS HERCULES their full and proper overtime wages of 1.5 times the applicable hourly rates

  for hours worked over 40 per week.

  22.      Attached as Exhibit A, Exhibit B, Exhibit C, Exhibit D, Exhibit E, Exhibit F, Exhibit G,

  Exhibit H, Exhibit I, Exhibit J, and Exhibit K are preliminary calculations of Plaintiffs’ claims.

  These amounts may change as Plaintiffs engage in the discovery process.

  23.      Defendants have knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.
Case 0:21-cv-60388-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 4 of 5




  24.     Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

  been waived or abandoned.

  25.     Plaintiffs have retained the services of the undersigned and are obligated to pay for the

  legal services provided.

                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  26.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-25 above as if

  set forth herein in full.

  27.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiffs are entitled to: (i) unpaid minimum wages;1 (ii) time-and-a-half overtime pay,2 and

  (iii) liquidated damages pursuant3 to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  28.     Plaintiffs seek recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiffs demand judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.




  1
    As to Plaintiffs VICTOR GEORGE HANSON, ALCE LYNNS, VASHTI MARIE BOYNES, JIMMEIAL LEANN
  FINKLIN, LATOYA REENE CARROLL, DARRYL KARL CUNNINGHAM, JR., PATRICIA THERESE
  HERCULES, KAYLA ALEXIS HERCULES, FREDRICK LAMONT NELSON BRYANT, JR., NICOLE ODESSA
  SMITH, and FREDREYAUNNA LITRIS TIANNA BRYANT.
  2
    As to Plaintiffs VICTOR GEORGE HANSON, ALCE LYNNS, VASHTI MARIE BOYNES, JIMMEIAL LEANN
  FINKLIN, LATOYA REENE CARROLL, DARRYL KARL CUNNINGHAM, JR., PATRICIA THERESE
  HERCULES, and KAYLA ALEXIS HERCULES.
  3
    As to Plaintiffs VICTOR GEORGE HANSON, ALCE LYNNS, VASHTI MARIE BOYNES, JIMMEIAL LEANN
  FINKLIN, LATOYA REENE CARROLL, DARRYL KARL CUNNINGHAM, JR., PATRICIA THERESE
  HERCULES, KAYLA ALEXIS HERCULES, FREDRICK LAMONT NELSON BRYANT, JR., NICOLE ODESSA
  SMITH, and FREDREYAUNNA LITRIS TIANNA BRYANT.
Case 0:21-cv-60388-XXXX Document 1 Entered on FLSD Docket 02/18/2021 Page 5 of 5




                                     Respectfully submitted,

                                     Koz Law, P.A.
                                     320 S.E. 9th Street
                                     Fort Lauderdale, Florida 33316
                                     Phone: (786) 924-9929
                                     Fax: (786) 358-6071
                                     Email: ekoz@kozlawfirm.com




                                     Elliot Kozolchyk, Esq.
                                     Bar No.: 74791
